DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 112(b) of claims 4, 10, and 12.  Accordingly, the rejection has been withdrawn.  
Applicant’s arguments, filed 05/16/2022, with respect to the rejection under 35 U.S.C. 101 of claims 1-12 have been fully considered and are persuasive.  Accordingly, the rejection has been withdrawn. 
Applicant's arguments, filed 05/16/2022, with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
In response to applicant's argument that van Manen does not teach “translating all or a portion of the data representing the detected P waves to a higher level above the subsurface region, wherein the effects of S waves, propagating in the subsurface and converted at the water / subsurface interface into P waves propagating in the water or along the seabed interface, in the translated data is reduced”, the Examiner notes that van Manen does teach “translating all or a portion of the data representing the detected P waves to a higher level above the subsurface region” as shown in the previous Office action.  Applicant does not argue this point; in fact, Applicant concedes that van Manen teaches wavefield extrapolation from the seabed to the free surface (page 11), which data would include P wave data and would be translated to a higher level.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the removal of the noise is due to the translation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s further arguments that van Manen differs from the claimed invention, namely that the method of noise removal of van Manen is independent of the elevation where the data was recorded, requires data from many seabed receivers, and requires data to be decomposed, translated, and summed, as opposed to the Applicant’s method which provides a local approximation, allows for noise reduction in a single sensor system, and does not require summation, all rely on features which are not claimed and therefore cannot be given any patentable weight.  With regards to Applicant’s argument that the current method “aims to reduce the effects of S waves in translated data representing detected P waves, which is not limited to only vertical components” as opposed to the method of van Manen which focuses on using the vertical components of the data, the claim specifically states “translating all or a portion of the data”, which means that the use of the vertical components of the data by van Manen meets the limitations of the claim.  The claim as written does not require that non-vertical components be used.  Van Manen further teaches removing “shear noise on vertical” (col 14), and therefore reduces the effects of S waves.  Finally, a recitation of desired outcome of the claimed invention must result in a methodological difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art method is capable of performing the intended use, then it meets the claim.  Van Manen is capable of providing the desired outcome of translated data with the effects of S waves, propagating in the subsurface and converted at the water / subsurface interface into P waves propagating in the water or along the seabed interface, reduced.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.








Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 depends from claim 13 which does not require that all listed limitations recited be performed.  In the case where both a map and an image is created is not performed, claim 13 is not further limiting.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over van Manen (8077543).
With respect to claim 1, van Manen teaches locating one or more sensor systems in the water at or close to the subsurface region (Col 14, lines 18-22); using the or each sensor system to detect P waves in the water (Col 14, lines 23-24); and translating all or a portion of the data representing the detected P waves to a higher level above the subsurface region (Col 7, lines 42-43; Col 8, lines 44-48).  While it does not specifically discuss having the effects of S waves, propagating in the subsurface and converted at the water / subsurface interface into P waves propagating in the water or along the seabed interface, in the translated data be reduced, it does discuss having the noise removed in the redatumed data (Col 18, lines 63-67) and that noise in the data includes “low-velocity noise looking like shear-waves but recorded on the vertical component of the particle motion and masking compressional waves” (Col 14, lines 27-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of van Manen is capable of reducing the effects of S waves in the translated data since such a modification would have led to more accurate data for interpretation.  
With respect to claims 2, 3, and 4, van Manen teaches the invention as discussed above.  However, it does not teach said higher level is between 1 and 50 meters above the level of the sensor system(s), said higher level is between 1 and 20 meters above the level of the sensor system(s), or said higher level is between one tenth and two apparent horizontal wavelengths of a recorded S-wave on the seabed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the higher level be within the specified ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
With respect to claim 5, van Manen teaches said sensor system is in mechanical contact with the seabed (Col 14, lines 18-22; Fig 11).
With respect to claim 6, van Manen teaches said data comprises one or more of pressure (Col 14, line 42), pressure gradients, vertical particle velocity (Vz) (Col 14, line 42), horizontal particle velocity (Vx and/or Vy) (Col 14, line 42), vertical particle acceleration (Col 14, line 48), and horizontal particle acceleration (Col 14, line 48).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over van Manen in view of Robertsson (7791980).
With respect to claim 7, van Manen teaches the invention as discussed above.  However, it does not teach a data component at a higher level is obtained using a corresponding component, detected at or close to the subsurface region by said sensor system, and a first order derivative of the detected component.
Robertsson teaches performing data redatuming using a corresponding component, detected at or close to the subsurface region by said sensor system, and a first order derivative of the detected component (Col 6, lines 50-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of van Manen with the derivatives of Robertsson since such a modification would have provided a more accurate series expansion for the redatuming.  
With respect to claim 8, van Manen teaches the invention as discussed above.  However, it does not teach a data component at a higher level is obtained additionally using one or more higher order derivatives of the detected component.
Robertsson teaches a redatumed data component is obtained additionally using one or more higher order derivatives of the detected component (Col 7, lines 4-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of van Manen with the derivatives of Robertsson since such a modification would have provided a more accurate series expansion for the redatuming.  
With respect to claim 9, van Manen teaches the invention as discussed above.  However, it does not teach said data component at a higher level is obtained by applying a Taylor series expansion using a finite and selected number of terms in said expansion.
Robertsson teaches said redatumed data component is obtained by applying a Taylor series expansion using a finite and selected number of terms in said expansion (Col 6, lines 27-49; Col 7, lines 26-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since such a modification would have provided an accurate algorithm for interpolating the data to a new location where no data was acquired.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Robertsson in view of van Manen.
With respect to claim 10, Robertsson teaches locating one or more sensor systems in the water (Col 5, lines 61-64); using the or each sensor system to detect P wave data in the water, including at least pressure and pressure gradients or components derived therefrom (Col 6, lines 4-10); translating the P wave data using a combination of pressure (Col 6, lines 8-9), a second order time derivative of pressure, vertical pressure gradient, and second order horizontal pressure gradient or components derived therefrom (Col 6, lines 50-57); and taking spatial derivatives of the translated P wave data (Col 6, lines 30-45) to determine particle acceleration or particle velocity data (Col 6, lines 30-40; Col 7, lines 30-40).  However, it does not teach locating one or more sensor systems in the water at or close to the subsurface region and wherein the effects of S waves, propagating in the subsurface and converted at the water / subsurface interface into P waves propagating in the water or along the seabed interface, in the determined particle acceleration data is reduced.
Van Manen teaches teach locating one or more sensor systems in the water at or close to the subsurface region (Col 14, lines 18-22) and having the noise removed in the redatumed data (Col 18, lines 63-67) and that noise in the data includes “low-velocity noise looking like shear-waves but recorded on the vertical component of the particle motion and masking compressional waves” (Col 14, lines 27-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Robertsson is capable of reducing the effects of S waves in the translated data as taught by van Manen since such a modification would have led to more accurate data for interpretation.  
With respect to claim 11, Robertsson teaches locating one or more sensor systems in the water (Col 5, lines 61-64); using the or each sensor system to detect P wave data in the water, including at least pressure and the horizontal pressure gradient, or the horizontal particle velocity or acceleration and the horizontal gradient of the vertical particle velocity or acceleration (Col 6, lines 4-10); and translating the horizontal particle velocity or acceleration of the P wave data using a combination of the horizontal particle velocity (or acceleration) and the horizontal derivatives of the vertical particle velocity or acceleration (Col 6, lines 30-45). However, it does not teach locating one or more sensor systems in the water at or close to the subsurface region and wherein the effects of S waves, propagating in the subsurface and converted at the water / subsurface interface into P waves propagating in the water or along the seabed interface, in the determined particle acceleration data is reduced.
Van Manen teaches teach locating one or more sensor systems in the water at or close to the subsurface region (Col 14, lines 18-22) and having the noise removed in the redatumed data (Col 18, lines 63-67) and that noise in the data includes “low-velocity noise looking like shear-waves but recorded on the vertical component of the particle motion and masking compressional waves” (Col 14, lines 27-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Robertsson is capable of reducing the effects of S waves in the translated data as taught by van Manen since such a modification would have led to more accurate data for interpretation.  
With respect to claim 12, Robertsson teaches locating one or more sensor systems in the water (Col 5, lines 61-64); using the or each sensor system to detect P wave data in the water, including at least pressure and pressure gradients or components derived thereof (Col 6, lines 4-10); and translating the vertical particle velocity or acceleration of the P wave data (Col 6, lines 46-49) using a combination of the vertical particle velocity or acceleration (Col 6, lines 9-10), the time derivative of pressure (Col 6, lines 50-57), and the horizontal derivative of either the horizontal particle velocity or acceleration or the vertical particle velocity or acceleration (Col 6, lines 30-45).  However, it does not teach locating one or more sensor systems in the water at or close to the subsurface region and wherein the effects of S waves, propagating in the subsurface and converted at the water / subsurface interface into P waves propagating in the water or along the seabed interface, in the determined particle acceleration data is reduced.
Van Manen teaches teach locating one or more sensor systems in the water at or close to the subsurface region (Col 14, lines 18-22) and having the noise removed in the redatumed data (Col 18, lines 63-67) and that noise in the data includes “low-velocity noise looking like shear-waves but recorded on the vertical component of the particle motion and masking compressional waves” (Col 14, lines 27-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Robertsson is capable of reducing the effects of S waves in the translated data as taught by van Manen since such a modification would have led to more accurate data for interpretation.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over van Manen in view of Khare (2010/0177595).
Van Manen teaches the invention as discussed above.  However, it does not teach detecting the S waves; and creating a map or image of the subsurface region according to a combination of P and S wave responses.
Khare teaches detecting the S waves ([0077], lines 1-5); and creating a map or image of the subsurface region according to a combination of P and S wave responses ([0123]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of van Manen with the S-wave detection and model creation of Khare since such a modification would have aided the user in interpreting the data.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over van Manen in view of Khare, and further in view of Wadsley (CA 2928893 A1).
Van Manen as modified teaches the invention as shown above.  However, it does not teach providing an improved estimate of location, size and volume prediction, and types of fluids present in the subsurface region according to the created map and image of the subsurface region.
Wadsley teaches providing an improved estimate of location, size and volume prediction, and types of fluids present in the subsurface region according to the created map and image of the subsurface region (pg 5, lines 20-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of van Manen with the subsurface estimations of Wadsley since such a modification would have allowed the user to make better decisions regarding well placement or other oilfield operations.  
Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645